In the
                          Court of Appeals
                  Second Appellate District of Texas
                           at Fort Worth
                                No. 02-20-00316-CV

SUZI G. BISHARA, Appellant                §   On Appeal from the 67th District Court


V.                                        §   of Tarrant County (067-311176-19)


TEXAS HEALTH HARRIS METHODIST             §   July 22, 2021
HOSPITAL FORT WORTH INC., D/B/A
TEXAS HEALTH HARRIS METHODIST,
HURST-EULESS-BEDFORD, Appellee            §   Memorandum Opinion by Justice Wallach


                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in part of the trial court’s judgment. It is ordered that the judgment of the

trial court is affirmed in part and reversed and remanded in part. We affirm that

portion of the trial court’s judgment that dismisses Appellant Suzi G. Bishara’s suit.

We also affirm the trial court’s decision to award attorney’s fees. However, we reverse

the trial court’s judgment as to the amount of the attorney’s fees awarded and remand
this case to the trial court solely for a redetermination of reasonable and necessary

trial attorney’s fees incurred.

       It is further ordered that Appellant Suzi G. Bishara shall pay one-half of all

costs of this appeal and Appellee Texas Health Harris Methodist Hospital Fort Worth

Inc., d/b/a Texas Health Harris Methodist, Hurst-Euless-Bedford, shall pay one-half

of all costs of this appeal, for which let execution issue.


                                        SECOND DISTRICT COURT OF APPEALS


                                        By /s/ Mike Wallach
                                           Justice Mike Wallach